Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 1 of 12




               EXHIBIT A
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                              INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 2 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK



           NEXSTAR MEDIA INC.,                                       Index No.:

                  Plaintiff,
                                                                     COMPLAINT
                          - against -

           COMCAST CABLE COMMUNICATIONS, LLC,

                  Defendant.




                                                 INTRODUCTION

             1.      Nexstar Media Inc. (“Nexstar”) is a local television company that provides

          community-driven, locally produced content to households in various markets across the nation.

          Nexstar contracts with cable television companies such as defendant Comcast Cable

          Communications, LLC (“Comcast”), who then include Nexstar’s programming in the cable

          packages that they sell to subscribers. These “retransmission consent agreements” include

          carefully negotiated fees that the cable television companies pay in exchange for the

          programming they’re receiving. Nexstar was forced to bring this action because Comcast has

          flouted the terms of the parties’ retransmission consent agreement and refused to pay millions of
          dollars in fees owed to Nexstar.

             2.      On January 1, 2020, Nexstar and Comcast entered into a retransmission consent

          agreement that set forth the rates and other terms that would govern Comcast’s carriage of

          television stations owned or, in certain circumstances, serviced by Nexstar (the “Comcast-

          Nexstar Agreement”).

             3.      Retransmission consent agreements typically provide for retransmission of the

          programming of local television stations that are owned by the station operator (here, Nexstar).

          Nexstar’s agreement with Comcast, however, provided that in certain specific circumstances,




                                                      1 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                 INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 3 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




          retransmission of the programming of a station not owned by Nexstar would also be governed by

          the parties’ agreement.

             4.      Specifically, in negotiating the Comcast-Nexstar Agreement, Comcast contemplated

          that Nexstar might contract with independently owned, third-party stations to provide local

          programming and other “local marketing” services. Accordingly, the parties carefully negotiated

          a provision in the Comcast-Nexstar Agreement, which provided that if Nexstar contracted to

          provide local marketing services to a third-party station during the term of the contract and had

          authority to negotiate retransmission consent on behalf of that station, then the third party station

          would become governed by the Comcast-Nexstar Agreement as an “Additional Station.” Such

          provisions are known in the industry as “Additional Stations” provisions.

             5.      Furthermore, the parties specifically contemplated that WPIX (CW – New York)

          (“WPIX”), a New York City television station, might become an Additional Station pursuant to

          the Additional Stations provision. The parties therefore also negotiated the fees that would be

          paid for WPIX if the station were added to the Comcast-Nexstar Agreement.

             6.      About a year later on December 30, 2020, WPIX was sold to a new owner, Mission

          Broadcasting, Inc. (“Mission”), and Nexstar entered into a local marketing agreement (“LMA”)

          with Mission to provide programming and other support services to WPIX. The transaction was

          approved by the Federal Communications Commission (“FCC”) without any objections from

          Comcast or other cable companies. And as of that date, Comcast’s retransmission of WPIX

          became governed by the terms of the Comcast-Nexstar Agreement, including the specific fees

          that the parties had negotiated.

             7.      Rather than live up to its end of the bargain, however, Comcast decided to repudiate

          the Comcast-Nexstar Agreement. In a series of letters spanning April through July 2021,

          Comcast stated that it would not comply with its obligations under the Comcast-Nexstar

          Agreement, and confirmed that it had not been (and would not be) paying the fees required under

          that agreement for WPIX. Yet all the while, Comcast continues to reap all the benefits of the




                                                            2
                                                        2 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                 INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 4 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




          Agreement that Comcast demanded, including continuing to carry Nexstar’s programming on its

          cable systems.

             8.      Comcast’s refusal to honor its obligations is especially surprising here, given that the

          parties had specifically contemplated that WPIX could be added to the Comcast-Nexstar

          Agreement and included language in the Comcast-Nexstar Agreement to account for that

          possibility — language that Comcast only agreed to after receiving valuable concessions on

          other aspects of the agreement. Even more shocking, when Nexstar reached out to Comcast to

          request that it pay the contractual fees, Comcast refused to negotiate and instead blindsided

          Nexstar by filing a post-hoc petition with the FCC, demanding that the agency reverse its prior

          approval of the WPIX LMA in order to nullify Comcast’s contractual promises.

                                                    THE PARTIES

             9.      Nexstar is a Delaware corporation headquartered in Irving, Texas. Over the last 25

          years, Nexstar has grown from a single television station to the one of the largest local television

          companies in the United States. Nexstar is committed to localism, and it delivers unique, locally

          produced programming and content to television households in various markets across the nation

          while offering local businesses the ability to connect with local consumers. Today, Nexstar

          produces over 270,000 hours of local programming weekly. Nexstar also offers certain

          programming services to independently owned television stations.

             10.     Comcast is a Delaware corporation headquartered in Philadelphia, Pennsylvania.

          Upon information and belief, Comcast (which operates under the “Xfinity” brand for residential

          consumers) is the largest cable TV company, the largest pay-TV company, and the largest

          internet service provider in the United States.

                                           JURISDICTION AND VENUE

             11.     Defendant Comcast is subject to personal jurisdiction in this Court pursuant to

          sections 301 and 302(a)(1) of the CPLR. Comcast transacts extensive business in New York

          State, including the sale of cable television and internet services throughout the State.




                                                            3
                                                        3 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                  INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 5 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




          Furthermore, upon information and belief, Comcast maintains corporate offices in New York

          City and is one of the largest office tenants in Manhattan.

             12.      Venue is proper in New York County pursuant to CPLR 503, because, among other

          things: (a) a substantial part of the events and omissions giving rise to this lawsuit occurred in

          this county and a substantial part of the property at issue in the action is located here. The

          television station at issue is WPIX, which is based in New York City, and (b) Comcast maintains

          its corporate offices in Manhattan.

             13.      New York law governs this case because the Comcast-Nexstar Agreement

          specifically provides for its application.

                                             FACTUAL ALLEGATIONS

                   Nexstar’s Agreement with Comcast

             14.      Cable operators such as Comcast are in the business of selling television

          programming to subscribers, in exchange for monthly subscription fees. Many of these

          programs are the retransmitted signals of local broadcast channels, which the cable operators

          carry pursuant to “retransmission consent agreements” that are carefully negotiated with station

          owners and programmers, such as Nexstar.

             15.      On January 1, 2020, Nexstar and Comcast negotiated one such retransmission consent

          agreement — the Comcast-Nexstar Agreement — which set the fees that Comcast would pay for

          retransmitting the signals of approximately 171 different stations to Comcast’s subscribers. The

          parties negotiated the contract to govern their relationship for the next three years — to

          December 15, 2022.

             16.      The Comcast-Nexstar Agreement contained an “Additional Stations” provision,

          which delineated the circumstances under which additional stations would become governed by

          the Comcast-Nexstar Agreement during contract’s term:

                         Additional Stations. In the event that during the Term hereof,
                         [Nexstar] becomes the licensee, programmer, and/or bona fide
                         manager of (or otherwise obtains an ownership interest in or enters
                         into a contract to provide certain services, including but not limited
                         to shared services, local marketing and/or joint sales agreement(s),



                                                            4
                                                        4 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                   INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 6 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




                         with) a television station(s) other than a Station and [Nexstar] is not
                         prohibited from negotiating for retransmission consent on behalf of
                         such station under FCC’s Rules (each, an “Additional Station(s)”),
                         such Additional Station(s) shall be added to this Agreement as of the
                         date of consummation of the relationship with such Additional
                         Station(s) and shall be subject to the same terms and conditions as
                         those applicable to the Stations, and any Operator Cable System(s)
                         or MVPD system(s) that retransmits such Additional Station(s)’s
                         Signals(s) shall be added to this Agreement as a System with
                         respect to such Additional Station(s). Upon the date an Additional
                         Station(s) is added under this Agreement, any other agreement
                         with respect to such Additional Station(s) shall be deemed
                         terminated with respect to such Additional Stations and the
                         System(s) carrying such Additional Station(s)’s Signal(s),
                         notwithstanding anything contained in any such other agreement.
          Nexstar Agreement, § 6(c).

             17.     The Additional Stations provision provides that if Nexstar becomes the

          “programmer” of a station or otherwise enters into a “joint marketing and/or joint sales

          agreement” to provide services to a station, then that station is added to the Comcast-Nexstar

          Agreement and “any other agreement with respect to such Additional Station(s) shall be deemed

          terminated . . . .” Id. The parties carefully negotiated the Additional Stations provision and

          considered it a material term of the Agreement.

             18.     During these negotiations, the parties specifically contemplated that WPIX (the

          station at the heart of this dispute) might be added to the Comcast-Nexstar Agreement pursuant

          to the Additional Stations provision. Accordingly, the parties expressly negotiated the fees that

          would apply in such a circumstance and distinguished WPIX from any other station that might

          be added to the agreement:

                         Furthermore, if WPIX is added to this Agreement as a Non-Big 4
                         Station during the Term, (1) from the date that WPIX is so added
                         to this Agreement as a Non-Big 4 Station through June 31, 2021,
                         WPIX shall be treated as a Qualified Non-Big 4 Station with
                         respect to a Fee (even though it may not meet all of the criteria
                         necessary to qualify as a Qualified Non-Big 4 Station) . . . .

                         If an Additional Station (other than WPIX) is added to this
                         Agreement as a Qualified Non-Big 4 Station during the Term,
                         notwithstanding anything to the contrary herein, such Qualified




                                                            5
                                                        5 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 7 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




                         Non-Big 4 Station shall receive, in lieu of the Fee set forth above,
                         eighty-five percent (85%) of the applicable Fee.
          Comcast-Nexstar Agreement, § 5(a)(ii).

             19.      At all times during the negotiation process, Nexstar reasonably believed that Comcast

          was negotiating in good faith and intended to actually follow through with its end of the contract.

                   WPIX Becomes an “Additional Station”

             20.      On July 13, 2020, Mission, an independent third party that owns several broadcast

          stations, sought to purchase WPIX from its then-owner, the E.W. Scripps Company.

             21.      Pursuant to FCC rules, Mission’s proposed acquisition of WPIX required FCC

          approval. As part of Mission’s application to the FCC, Mission indicated that it would be

          entering into an LMA with Nexstar with respect to WPIX. LMAs are common in the television

          industry and refer to contracts whereby the non-station owner provides specified services (e.g.

          supplying programming, providing day-to-day management, or managing revenue collection) to

          the station owner, with the station owner retaining ultimate control and authority over the station.

             22.      Mission filed a copy of the yet-to-be executed LMA as part of its application to the

          FCC. The LMA disclosed, among other things, that Nexstar would be providing programming

          services for WPIX and also managing revenue collection for WPIX (e.g. collecting the fees owed

          by cable companies such as Comcast who retransmit WPIX to their subscribers).

             23.      As is its usual practice, the FCC issued a public notice announcing the filing of

          Mission’s application and provided the public with 30 days to file a “petition to deny” or to

          otherwise object to the application. Mission’s application, including the LMA, was available for

          review by any member of the public on the FCC’s web site. On information and belief, Comcast

          was aware of Mission’s application to acquire WPIX, as well as its intent to enter into the LMA

          with Nexstar. All in all, the application remained pending on the public docket for 141 days

          before the FCC approved the transaction on December 1, 2020, after having carefully considered

          the application and the LMA. Comcast did not object to the application or the proposed LMA at

          any point during the pendency of the application.




                                                           6
                                                       6 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                 INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 8 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




             24.      Accordingly, as of December 30, 2020, WPIX became an Additional Station under

          the plain language of the Comcast-Nexstar Agreement. As discussed in paragraphs 16 and 17,

          the Comcast-Nexstar Agreement’s “Additional Stations” provision applies to any station for

          which Nexstar becomes a “programmer” or provides services pursuant to a “local marketing

          and/or joint sales agreement[],” provided that Nexstar is not prohibited by the FCC’s rules from

          negotiating for retransmission consent on behalf of the station. Here, each of these conditions

          was satisfied: Nexstar was the “programmer” for WPIX, it had also entered into an LMA to

          provide services for WPIX, and it is allowed to negotiate retransmission consent on behalf of

          WPIX because Nexstar does not own any stations in the same market. See 47 C.F.R. §

         76.65(b)(1)(viii) (prohibiting joint retransmission consent negotiation by two or more television

         broadcast stations only if the stations are in the same local market and not under common de jure

         control).

             25.      Thus, as of December 30, 2020, Comcast’s distribution of WPIX, a Non-Big 4

         Station, was subject to the fees that the parties had specifically negotiated for that station. See

         Comcast-Nexstar Agreement, § 5(a)(ii).

                   Comcast’s Willful Breach and Untenable Contract Theory

             26.      To date, Comcast continues to retransmit the WPIX programming to its subscribers

         and continues to collect monthly fees from its cable television subscribers. Comcast, however,

         has failed to make any of the payments for WPIX that are required under the Comcast-Nexstar

         Agreement.

             27.      Nexstar initially notified Comcast on December 24, 2020, that WPIX would become

         an “Additional Station” under the Comcast-Nexstar Agreement, and that Comcast would need to

         begin paying at the contracted rates by January 1, 2021. Comcast did not do so and, on April 8,

         2021, Nexstar followed up with a second letter informing Comcast that it was in breach of the

         Comcast-Nexstar Agreement, and requesting that Comcast cure the breach. Comcast again

         refused to cure its breach.




                                                           7
                                                       7 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                 INDEX NO. 654328/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 9 of 12NYSCEF: 07/13/2021
                                                                     RECEIVED




              28.      In subsequent correspondence, Comcast took the position that it had also entered into

          a contract with Mission, which Comcast claimed supplanted whatever obligations it had under

          the Comcast-Nexstar Agreement. Comcast’s argument, of course, is frivolous. Comcast made

          promises to Nexstar in its contract with Nexstar. Under basic tenets of contract law, Comcast

          cannot void those promises by promising something else to another party. Comcast’s theory also

          fails because the Comcast-Nexstar Agreement expressly provides that any other agreement

          would be “deemed terminated” as to WPIX if it became an Additional Station. See Paragraphs

          16 and 17.

              29.      Indeed, on information and belief, Mission itself informed Comcast in or around June

          2021 that the Comcast-Mission Agreement did not apply to WPIX. Thus, even the other party

          with whom Comcast contracted has rejected Comcast’s position.

              30.      Rather than engaging in any meaningful negotiations or discussions with Nexstar to

          resolve this dispute (much less attempt to defend its novel contract theory), Comcast instead filed

          a surprise petition with the FCC demanding that the agency overturn its prior approval of the

          WPIX LMA and rewrite well established retransmission consent rules. Comcast then

          disseminated the petition to the press in a cynical attempt to cast Nexstar in a negative light.

              31.      Of course, neither of the requests in Comcast’s petition is proper. Comcast elected

          not to object to the WPIX LMA while the LMA was pending FCC approval, so cannot ask now

          that the agency overturn its prior decision.1 And if Comcast wishes to change the FCC’s rules,

          the proper procedure is to file a petition for rulemaking, not to ask the FCC to intervene in a

          private contract dispute.

              32.      Comcast not only knew that the addition of WPIX to the Comcast-Nexstar Agreement

          was a possibility, but it actually negotiated and agreed to terms for that precise circumstance in




          1
                 Relatedly, if Comcast believed that the “Additional Stations” and WPIX fee provisions it
          had negotiated were unfair or improper, Comcast should have filed a “good faith negotiation”
          complaint with the FCC during the negotiation process. Comcast did not do so.




                                                            8
                                                        8 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                INDEX NO. 654328/2021
NYSCEF DOC. NO. 2Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 10 of 12
                                                                     RECEIVED  NYSCEF: 07/13/2021




         return for receiving valuable concessions on other aspects of the contract. Comcast’s willful

         breach is wholly unjustified, and it must be held responsible for its contractual obligations.

                                           FIRST CAUSE OF ACTION
                                               (Breach of Contract)
             33.     Nexstar repeats and realleges each of the preceding paragraphs of this complaint as if

         fully set forth herein.

             34.     As set forth above (supra ¶ 2), Nexstar and Comcast are parties to the Comcast-

         Nexstar Agreement.

             35.     Nexstar has performed all of its contractual obligations under the Comcast-Nexstar

         Agreement and satisfied any and all preconditions to claim, suit, and recovery, excepting only

         those that have been waived by Comcast.

             36.     Under the Additional Stations provision of the Comcast-Nexstar Agreement, the

         parties agreed that, in the event (1) Nexstar “becomes the . . . programmer” of a station, or

         “enters into a contract to provide certain services, including but not limited to shared services,

         local marketing and/or joint sales agreement(s)” with respect to a station, and (2) Nexstar “is not

         prohibited from negotiating for retransmission consent on behalf of such station under FCC’s

         Rules”; then such a station would be (1) added to the Comcast-Nexstar Agreement as an

         “Additional Station,” (2) subject to the same terms and conditions as those applicable to the

         Stations” that are already part of the agreement; and (3) “any other agreement with respect to

         such Additional Station(s) shall be deemed terminated with respect to such Additional Stations.”

         Comcast-Nexstar Agreement, § 6(c)

             37.     On December 30, 2020, Nexstar became the programmer of WPIX and also entered

         into a local marketing agreement to provide services to WPIX.

             38.     Nexstar is not prohibited from negotiating for retransmission consent on behalf of

         WPIX under the FCC’s rules, because Nexstar does not own any stations in the WPIX market.

             39.     Accordingly, under the plain language of the Comcast-Nexstar Agreement, WPIX

         became an “Additional Station” on December 30, 2020, subject to the terms of the Comcast-




                                                           9
                                                       9 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                                INDEX NO. 654328/2021
NYSCEF DOC. NO. 2Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 11 of 12
                                                                     RECEIVED  NYSCEF: 07/13/2021




         Nexstar Agreement, including the terms governing the retransmission fees that would be

         applicable to WPIX.

            40.     Comcast has breached its obligations under the Comcast-Nexstar Agreement by

         expressly repudiating, and refusing to comply with, the terms of the Comcast-Nexstar Agreement

         as to WPIX, including its obligations to pay the retransmission fees set forth in the Comcast-

         Nexstar Agreement.

            41.     To date, Comcast has improperly withheld payments owed to Nexstar totaling over

         three million dollars for the December 2020 through June 2021 period. Comcast’s breach

         remains ongoing, however, and Nexstar continues to suffer damages, including in the form of

         improperly withheld payments. Nexstar is therefore entitled to judgment against Comcast for

         breach of contract, including an award of damages.

                                              PRAYER FOR RELIEF

         WHEREFORE, Nexstar seeks judgment against Comcast as follows:

            A.      declaring that the Comcast-Nexstar Agreement’s terms govern Comcast’s

         retransmission of WPIX, finding Comcast liable for breach of contract, and awarding Nexstar its

         damages, plus applicable interest;

            B.      awarding Nexstar its losses, liabilities, costs, and expenses incurred in this action,

         including but not limited to any attorneys’ fees, court costs, and expert fees; and

            C.      granting Nexstar such other and further relief as the Court deems just and proper.




                                                          10
                                                      10 of 11
FILED: NEW YORK COUNTY CLERK 07/13/2021 05:26 PM                                           INDEX NO. 654328/2021
NYSCEF DOC. NO. 2Case 1:21-cv-06860-ER Document 1-1 Filed 08/13/21 Page 12 of 12
                                                                     RECEIVED  NYSCEF: 07/13/2021




          DATED: July 13, 2021             COVINGTON & BURLING LLP


                                           _________________________________________________

                                           Mitchell A. Kamin
                                           Mark Chen

                                           1999 Avenue of the Stars, Suite 3500
                                           Los Angeles, CA 90067
                                           Telephone: (424) 332-4800
                                           Email: mkamin@cov.com
                                                  mychen@cov.com

                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, NY 10018-1405
                                           Tel: (212) 841-1000

                                           Attorneys for Nexstar Media Inc.




                                                11
                                            11 of 11
